 356DECISIONSOF NATIONALLABOR RELATIONS BOARDCertain-Teed Products Corporation and InternationalUnion,United Automobile,Aerospace&Agricul-turalImplementWorkers of America, UAW,Petitioner.Case 9-RC-10477January 30, 1975DECISION AND ORDER DIRECTINGHEARINGBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered the objections toan election held May 30, 1974,1 and theRegionalDirector'sReport recommending disposition ofsame.The Board has reviewed the record in light ofthe Employer's exceptions and brief and is of theopinion that the exceptionsraise issueswith respectto portions of the Employer's Objections 1, 3, and 4,as below described, which can best be resolved by ahearing. The Board adopts the Regional Director'sdisposition of the remainingallegationsof objection-able conduct.2ORDERIt is hereby ordered that, pursuantto Section102.69(f)of theBoard'sRules and Regulations,Series8, as amended,a hearing beheld before a dulyiThe election was conducted pursuant to a stipulation for certificationupon consent election The tally was 83 for, and 74 against, the Petitioner;there were 3 challenged ballots,an insufficient number to affect the results.2In the absence of exceptions,the Board adopts,pro forma,the RegionalDirector's rejection of the Employer's allegations of objectionable conductas described in ObjectionI,par. (A), (B), and(DXI) of the RegionalDirector'sReport; in Objection 2; and in that portion of Objection 4concerning the alleged defacing of a posted model Board ballot.Withrespect to the Employer's exceptions to the Regional Director's dispositionof the remaining allegations of objectionable conduct,the Board finds that,except as to the issues on which it has directed a hearing,those exceptionsare without merit.Member Penello agrees that the objections concerningdesignatedHearingOfficer for the purpose ofreceiving evidence as to whether, as alleged in theEmployer's Objection 3, an employee was coercedand intimidated in the exercise of his Section 7 rightsand whether, as alleged in portions of Objections 1and 4, the Petitioner led employees to believe that itsoffer to waive initiation fees was available only toemployees who signed authorization cards before theelection.IT IS FURTHERORDEREDthat the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credibil-ity of witnesses, findings of fact, and recommenda-tions to the Board as to the disposition of saidobjections.Within 10 days from the date of issuanceof such report, any party may file with the Board inWashington, D.C., eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof on theother .parties and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendations of the HearingOfficer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 9 for the purpose of conductingsaid hearing, and that the Regional Director be, andhe hereby is, authorized to issue notice thereof.3allegedmisrepresentations be overruled for the reasons set forth in hisdissenting opinion inMedical AncillaryServices, Inc.,212 NLRB 582 (1974).3We note that, in the section of his Report entitled"Objection No I(E)," the Regional Director inadvertently reported that a leafletdistributedby Petitioner stated that union dues were $2 per month.The leaflet actuallystated that dues were 2 hours'pay per month.Also, in the section of hisreport entitled"Objection No.I(F)," the Regional Directorinadvertentlyreported that the leaflet stated"The InternationalUnion doesnot charge anInitiationFee"for a certain period after a Board election.The leafletactually stated that"the InternationalUnionusuallydoes not charge aninitiationfee" fora certain period(emphasis supplied).216 NLRB No. 59